Case 8:18-cv-00813-CJC-KES Document 74 Filed 01/03/19 Page 1 of 1 Page ID #:566



                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

  Case No. 8:18-cv-00813-CJC-KESx                                     Date: January 3, 2019

 Title: Securities and Exchange Commission v. Premier Holding Corporation, et al.


 PRESENT:

          THE HONORABLE KAREN E. SCOTT, U.S. MAGISTRATE JUDGE

                Jazmin Dorado                                      CS 1/3/19
               Courtroom Clerk                                  Court Reporter

        ATTORNEYS PRESENT FOR                           ATTORNEYS PRESENT FOR
             PLAINTIFF(S):                                  DEFENDANT(S):

               Howard Fischer                                 Anthony DeMint



        PROCEEDINGS:                               Telephonic Discovery Conference
                                                   (Dkt. 71)


        Case is called. Counsel state their appearances on the record. Court and counsel
 confer. The Court states its ruling on the record. Plaintiff’s counsel shall prepare and lodge
 with the Court a proposed order.



                                                                                      00 : 34

                                                                  Initials of Deputy Clerk JD
